Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Tait on 06/03/2021.

The application has been amended as follows: 
Claim 1 (Amended) A resolution improvement system comprising:
a server for performing a service for transmitting requested video data to a user device in response to a request from the user device, generating a universal neural network file required for an operation of an artificial neural network algorithm for improving a resolution of image information based on retained video data, and transmitting the generated universal neural network file and low-quality video data, which has a resolution changed to a preset level or less, to the user device; and
the user device for performing a computation operation based on the artificial neural network algorithm in which the received universal neural network file is applied to the low-quality video data received from the server, improving the resolution of the low-quality video data according to the computation operation, and playing back the video data with improved resolution[[.]],
wherein the server includes a control unit for generating the universal neural network file that is a file required for improving a resolution of image data through a computation based on an artificial neural network, and
wherein the control unit includes a material processing unit for collecting and processing a learning material necessary for calculating the universal neural network file required for improving image quality of the video data, and wherein the material processing unit includes:
a size change unit for reducing a size of an image constituting the video data from an original size by a preset ratio to generate processed data in which a grid is generated due to resolution reduction;
a video division unit for dividing frames in the video data based on a matching rate of an image object; and
a feature region extraction unit for extracting a feature region for each division unit of the video data, in which a region for displaying the image object is extracted as the feature region when importance of the image object included in the frame is greater than or equal to a preset value.

Claims 2 and 3 are cancelled.

Claim 4 (Amended) The resolution improvement system of claim [[2]]1, wherein the control unit includes a neural network learning unit, and wherein the neural network learning unit includes:
a parameter setting unit for setting an initial parameter required for a computation of the artificial neural network algorithm; and
a neural network file calculation unit for calculating generation pattern information of a grid generated in a process of reducing a size of original data by comparing the original data with processed data, which is obtained through reducing a resolution by reducing the size of the original data, 

Claim 5 (Amended) The resolution improvement system of claim [[2]]1, wherein the control unit includes a result evaluation unit for determining an improvement degree of a resolution of result data to which the neural network file is applied by the user device, and determining whether to modify a parameter constituting the neural network file based on an error rate between the result data and predetermined original data stored therein.

Claim 6 (Amended) The resolution improvement system of claim [[2]]1, wherein the control unit includes a usage pattern calculation unit for calculating and storing a usage pattern for a VOD service of a user based on a streaming request record and a download record of the user.

Claim 7 (Amended) The resolution improvement system of claim 1, wherein the user device includes:
a video playback unit for determining a resolution of video data requested to be output, and requesting resolution conversion when a resolution of video data requested to be executed is determined to be less than or equal to a preset level so that resolution improvement is required; and
a resolution conversion unit for determining a presence of the neural network file, downloading the universal neural network file by a request to the server when the universal neural network file does not exist, and converting the low-quality data to have a requested resolution by operating the artificial neural network algorithm based on the universal neural network file.


Claim 8 (New) A resolution improvement system comprising:
a server for performing a service for transmitting requested video data to a user device in response to a request from the user device, generating a universal neural network file required for an operation of an artificial neural network algorithm for improving a resolution of image information based on retained video data, and transmitting the generated universal neural network file and low-quality video data, which has a resolution changed to a preset level or less, to the user device; and
the user device for performing a computation operation based on the artificial neural network algorithm in which the received universal neural network file is applied to the low-quality video data received from the server, improving the resolution of the low-quality video data according to the computation operation, and playing back the video data with improved resolution,
wherein the server includes a control unit for generating the universal neural network file that is a file required for improving a resolution of image data through a computation based on an artificial neural network, and
wherein the control unit includes a neural network learning unit, and wherein the neural network learning unit includes:
 a parameter setting unit for setting an initial parameter required for a computation of the artificial neural network algorithm; and
a neural network file calculation unit for calculating generation pattern information of a grid generated in a process of reducing a size of original data by comparing the original data with processed data, which is obtained through reducing a resolution by reducing the size of the original data, calculating an artificial neural network parameter required for removing the grid on the processed data based on the grid generation pattern information, and generating a neural network file including the calculated parameter.

Claim 9 (New) The resolution improvement system of claim 8, wherein the control unit includes a material processing unit for collecting and processing a learning material necessary for calculating the universal neural network file required for improving image quality of the video data, and  wherein the material processing unit includes:
a size change unit for reducing a size of an image constituting the video data from an original size by a preset ratio to generate processed data in which a grid is generated due to resolution reduction;
a video division unit for dividing frames in the video data based on a matching rate of an image object; and
a feature region extraction unit for extracting a feature region for each division unit of the video data, in which a region for displaying the image object is extracted as the feature region when importance of the image object included in the frame is greater than or equal to a preset value.

Claim 10 (New) The resolution improvement system of claim 8, wherein the control unit includes a result evaluation unit for determining an improvement degree of a resolution of result data to which the neural network file is applied by the user device, and determining whether to modify a parameter constituting the neural network file based on an error rate between the result data and predetermined original data stored therein.

Claim 11 (New) The resolution improvement system of claim 8, wherein the control unit includes a usage pattern calculation unit for calculating and storing a usage pattern for a VOD service of a user based on a streaming request record and a download record of the user.


a video playback unit for determining a resolution of video data requested to be output, and requesting resolution conversion when a resolution of video data requested to be executed is determined to be less than or equal to a preset level so that resolution improvement is required; and
a resolution conversion unit for determining a presence of the neural network file, downloading the universal neural network file by a request to the server when the universal neural network file does not exist, and converting the low-quality data to have a requested resolution by operating the artificial neural network algorithm based on the universal neural network file.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by Applicant. A resolution improvement system comprising
a server for performing a service for transmitting requested video data to a user device in response to a request from the user device, generating a universal neural network file required for an operation of an artificial neural network algorithm for improving a resolution of image information based on retained video data, and transmitting the generated universal neural network file and low-quality video data, which has a resolution changed to a preset level or less, to the user device and the user device for performing a computation operation based on the artificial neural network algorithm in which the received universal neural network file is applied to the low-quality video data received from the server, improving the resolution of the low-quality video data according to the computation operation, and playing back the video data with improved resolution, wherein the server includes a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS T CORBO/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        
06/03/2021